Exhibit 10(c)

2008 Annual Incentive Program Summary

Our 2008 annual incentive program is a discretionary bonus program established
by the Compensation Committee of the Board of Directors to encourage individual
activities that will improve the overall financial and operational performance
of Magellan Midstream Partners, L.P. (“MMP”). The 2008 program payout will be
based on a combination of company performance and individual performance.

A “Funding Metric” has been established that sets a floor of performance for the
partnership below which no payout for any metric will be made. This mechanism
reflects the view of management and the Compensation Committee that it is
inappropriate to pay bonuses if the overall cash generation of MMP drops
significantly. The program also has other performance metrics that are used to
measure profitability, safety and environmental stewardship.

Specific goals for levels of achievement have been set for each metric. Payouts
under the plan begin after the threshold level of performance is achieved and
the maximum payout occurs if results reach the stretch targets.

Payouts at the target performance level are based on a percentage of employee
eligible earnings. Eligible earnings include regular base pay and eligible
overtime pay for the period in which an employee is a participant in the plan,
including, but not limited to, hours worked during a normal workday, Paid Time
Off (PTO), short term disability, holiday pay, jury duty pay, bereavement pay,
and shift differentials.

If target performance is achieved, 100% of the calculated payout based on the
percentages shown above is eligible to be paid under the program. If stretch
performance is achieved, 200% of the calculated payout is eligible to be paid.
If threshold is achieved, 50% of the calculated payout is eligible to be paid.
If the results are lower than threshold, 0% of the calculated payout is eligible
to be paid. The calculated payout percentage for performance between threshold
and target, or between target and stretch, will be interpolated. Fifty percent
(50%) of the eligible payout is subject to a personal performance adjustment.

Eligible employees begin participating in the program on the first day of
employment. To be eligible to receive an award, an employee must be employed
during the calendar year including the last day of the calendar year and through
the time the award is actually paid. Employees on military leave are also
eligible for an award. Exceptions to this requirement will be made where a
participant’s employment is terminated as a result of retirement, death or the
participant becomes eligible for long-term disability. Such employees will be
eligible for a prorated award based on the portion of the year worked prior to
the employment termination or disability event. A participant whose employment
is terminated anytime prior to the distribution of the award under any other
circumstances is not eligible for an award.

After the eligible payout is determined based on the company metric results, an
adjustment may be made based on the employee’s individual performance. This
adjustment, if applied, would adjust 50% of an employee’s eligible incentive
payout based on management’s assessment of the employee’s performance on
individual goals and the employee’s performance of job responsibilities. This
adjustment can range from 0% to 200% of the 50% amount that is subject to the
personal performance adjustment.



--------------------------------------------------------------------------------

2008 Annual Incentive Program Metrics

Funding Goal

($ in Millions)

 

Metric

  

Threshold

Distributable Cash Flow

   Funding occurs at greater than or equal to $255.1 (1)

Performance Goals

($ in Millions)

 

Metric

   Weight     Threshold    Target    Stretch

Financial –

          

EBITDA less Maintenance Capital

   65 %   $ 281.6    $ 311.6    $ 326.6

Financial –

          

Commodity Margins

   10 %   $ 48.5    $ 55.7    $ 63.9

Safety –

          

OSHA Recordable Incident Rate (IR) (2)

   10 %     2.50      1.66      1.10

Environmental –

          

High Consequence Releases (3)

   8 %     4      3      1

Environmental –

          

Human Error Releases (4)

   7 %     8      6      4

 

(1)

Management believes that if overall company performance drops below this level
that a payout would not be appropriate for any metric.

(2)

Payout will be zero if a fatality occurs related to activities under the control
of MMP.

(3)

Payout will be zero if a fatality occurs as a result of a release or any one
high consequence release exceeds, or is estimated to exceed, $2.5 million in
cleanup and third party damage expenses.

(4)

Payout will be zero if a fatality occurs as a result of a release or any one
human error release exceeds, or is estimated to exceed, $2.5 million in cleanup
and third party damage expenses.

Metric Adjustments

If an acquisition occurs during the year, the financial metric will be adjusted
to reflect the economics used to obtain approval of the acquisition. The
Environmental and Safety metrics will not be adjusted, nor will actual incidents
be counted until the new locations have a full year to become compliant with
MMP’s System Integrity Plan policies and procedures. New internal growth
projects approved within a plan year will not change the metric targets for the
plan year since these projects generally require several months to complete.